DETAILED ACTION
Allowable Subject Matter
Claims 1, 3-9, and 11-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
	In the previous Office action dependent claims 2 and 10 were objected as being dependent upon a rejected based claim, and would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	In response applicants have amended claims 1 and 9 to include the subject matters of claims 2 and 10, respectively.
Regarding claims 1 and 9, and their dependent thereof, the prior of record, specifically Steinmetz (US 2019/0204414) and Burlet et al. (US 2008/0238763) discloses inputting a test altitude; receiving a radio-frequency (RF) signal from the altimeter; passing the received RF signal through at least one delay module to delay the RF signal by a delay corresponding to the test altitude; and transmitting the delayed RF signal to the altimeter.
However, none of the prior art cited alone or in combination provides the motivation to teach wherein passing the received RF signal through the at least one delay module comprises: passing the received RF signal through an RF delay module to delay the RF signal by a first delay, converting the RF signal delayed by the first delay to an optical signal, passing the optical signal through an optical delay module to delay the optical signal by a second delay, and converting the optical signal delayed by the second delay to a return RF signal to generate the delayed RF signal sent to the altimeter.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY X PHAM whose telephone number is (571)270-7115. The examiner can normally be reached Mon-Fri: 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIMOTHY X PHAM/Primary Examiner, Art Unit 3648